Citation Nr: 1403187	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headache disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active military service from January 1991 to March 1991.  He had active duty for training (ACDUTRA) from June 1990 to September 1990.  His DD Form 214 also indicates that he had one month and 29 days of active service prior to his 1990 ACDUTRA; however, it does not provide specific dates for such service.  The Veteran has averred he had service from June 1989 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

This case was previously before the Board in May 2010, December 2010 and May 2013 and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required in this case.  The Board remanded the claims in May 2013 for supplemental medical opinions finding that a July 2011 VA neurological examination and an October 2011 VA mental disorders examination were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

To that effect, the July 2011 VA examiner opined that the Veteran's migraine headaches were less likely as not caused by or a result of military service and explained that the alleged dates of onset of migraine headaches documented in the claims file were inconsistent.  Specifically, it was noted that a November 2009 neurology consult indicated that the Veteran claimed a history of migraine headaches all of his life, while at other times the Veteran alleged the initial onset of migraine occurred after being inoculated in service or after being diagnosed with a high fever from heat stroke or upper respiratory infection.  Still, on another occasion, the Veteran alleged that his headaches began after he was hospitalized for high fever following a heat stroke.  In this regard, the Board found unclear as to how the July 2011 examiner arrived at her definitive conclusion that the Veteran's diagnosed migraine headaches were "less likely as not" caused by or a result of military service based on this conflicting evidence.  

With regard to the Veteran's psychiatric disability, the October 2011 VA examiner incorrectly stated that the Veteran contended that his current bipolar disorder was caused by his in-service immunizations and the opinion focused on the likelihood that the Veteran's psychiatric disorder was caused by some specific in-service event, such as immunizations and/or heat exposure, and failed to discuss the likelihood that his current psychiatric symptomatology first manifested during, or was caused by, active service.  

Pursuant to the Board's May 2013 remand, the Veteran was afforded another VA neurological disorders examination in November 2013.  The November 2013 VA examiner provided the following opinion and rationale:

Per [the Veteran's] history, he reports his headache/migraine started after he was admitted on July 1989 for viral syndrome.  Review of his STRS [(service treatment records)] when he was on active service show NO documentation of his headache complaints after hospitalization.  Review of VBMS/VA records show headaches complaints in the late 1990s, which is after service.  Thus, his migraine is LESS likely than not related to/incurred during service since there is no documentation of chronicity and continuity from 1989 till discharge from service.  His entrance exam in Feb 1989 did not document headaches as well.

Additionally, in November 2013, an addendum opinion was obtained for the Veteran's psychiatric disability.  The November 2013 VA mental disorders examiner concluded that "[d]ue to the lack of documentation of mental health symptoms or treatment in service or in the period soon thereafter, it appears that [the Veteran's] current condition of bipolar disorder is less likely than not related to military service."

The rationale of both VA examiners' negative opinion was primarily that there is no documentation of complaints or treatment in the service treatment records.  The Board finds that these VA opinions are in direct conflict with the holding in Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

Further the November 2013 VA examiners neglected to address the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran has reported that he began having headaches after he was hospitalized in July 1989 for high fever following a heat stroke and that he had his first mood swing/manic episode in the fall of 1991.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, the VA examiner could have solicited information from the Veteran regarding any symptoms manifested in service, and/or addressed whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Given the deficiencies in the November 2013 VA medical opinions the Board finds that there has been no substantial compliance with its remand directives and the case must be remanded again for another medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's November 2013 VA neurological disorders examination and ask that an addendum opinion be provided.

Specifically, the examiner is asked to provide adequate reasons and bases to support her conclusion that the Veteran's diagnosed migraine headaches were "less likely as not" caused by or a result of military service.

In rendering the opinion, the examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability, and must note that lack of treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for all opinions must be provided, citing to claims file documents as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

If the November 2013 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in neurological disorders for the requested opinions.  

2.  Forward the Veteran's claims file to the VA examiner who provided the November 2013 addendum opinion to the Veteran's October 2011 VA mental disorders examination and ask that an addendum opinion be provided.  Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disability etiologically due to active service.  

If the November 2013 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in psychiatric disorders for the requested opinion(s).

In rendering the opinion, the examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability, and must note that lack of treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


